Case 7:21-cv-00385-VB Document9 Filed 03/16/21 Page 1of1

  
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
peewee en --- a x
TRUSTEES OF THE NATIONAL
RETIREMENT FUND,
Plaintiff, :
Vv, : ORDER

PHCALLY FILED

 

_ L
[tefeaet_ et

MARIN CLEANERS, INC., and JOHN DOES 1-_ : 21 CV 385 (VB)
10, all other trades or businesses under common :
control with Marin Cleaners, Inc.,
Defendants.
-——= 0 HO SA FS hk a HE xX

 

On January 15, 2021, plaintiff, the Trustees of the National Retirement Fund, commenced
the instant action against defendants Marin Cleaners, Inc., and John Does 1-10 (including all
other trades or businesses under common control with Marin Cleaners, Inc.). (Doc. #1).

On January 19, 2021, the Clerk of Court issued summons as to defendant Marin Cleaners,
Inc. (Doc. #4).

On February 23, 2021, plaintiff docketed proof of service indicating service on defendant
Marin Cleaners, Inc., on January 30, 2021. (Doc. #8). Accordingly, Marin Cleaners, Inc., had
until February 22, 2021, to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)Q@).

To date, defendant has neither appeared in this action nor answered, moved, or otherwise
responded to the complaint.

Accordingly, provided that defendant remains in default, plaintiff is ORDERED to seek a
certificate of default as to defendant by March 30, 2021, and thereafter to move, by order to
show cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant by April 13, 2021. If plaintiff fails to satisfy either deadline, the Court may
dismiss the case without prejudice for failure to prosecute or failure to comply with court ‘
orders. Fed. R. Civ. P. 41(b).

Dated: March 16, 2021
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
